Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE10 2017 211 886.5 filed on 05/09/2018.
					Response to Arguments
	Applicant’s arguments filed on 03/08/2022 have been fully considered.
	With respect to applicant’s arguments regarding the 112b rejection, applicant’s arguments are persuasive. Claims 8 and 14 as amended would overcome the 112b rejection.
	With respect to applicant’s arguments regarding the amended claims 8 and 14 that Murata is not directed towards causing the cruise control to terminate in response to a drop in the speed of a preceding vehicle, Examiner respectfully disagrees. The cited paragraphs [37] of Murata specifically discloses terminating the cruise control in response to a speed of a preceding vehicle below a threshold. 
	With respect to applicant’s argument regarding the amended claims 8 and 14 that “Murata is concerned with addressing a special case where the ego vehicle drops its speed temporarily… the cruise control is not terminated even though the preceding vehicle’s speed has been lowered to below the noted level”, Murata in [29] teaches a first threshold for the preceding vehicle speed and a second threshold for the own vehicle speed. [29] and [37] discloses that when the preceding vehicle speed falls below the first threshold, the cruise control is terminated. The second threshold is used when the preceding vehicle speed is not below the threshold and based on the own vehicle speed being above or below the second threshold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664